Citation Nr: 1146194	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea and narcolepsy.

2.  Entitlement to service connection for irregular heart beat.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Additional evidence that had not been considered by the RO (relevant to the service connection claim for sleep apnea and narcolepsy) was added to the record after the last Supplemental Statement of the Case (SSOC) in October 2008.  A remand under 38 C.F.R. § 20.1304 for another SSOC as to that evidence is not necessary, however, due the disposition herein.

The issue of service connection for diabetes mellitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The evidentiary record's indications of the Veteran's competent and credible complaints of sleep impairment in service and since service, as well as the competent and probative post-service diagnoses of sleep apnea and narcolepsy, raise a reasonable doubt as to the issue of service connection for those sleep disorders. 

2.  Based upon the preponderance of the competent and probative evidence of record, the Veteran is not shown to have any underlying disability associated with his symptomatic irregular heartbeat.

3.  Based upon the preponderance of the competent and probative evidence of record, the Veteran's claimed liver disorder is not related to his active Army service or any incident thereof.

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, sleep apnea and narcolepsy were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  An underlying disability associated with an irregular heartbeatus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In September 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support him claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the June 2007 rating decision, October 2007 SOC, and October 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  

In addition, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the September 2006 letter which VA sent to the Veteran.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  The RO did not afford the Veteran a VA examination for an irregular heartbeat or a liver disorder, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  There is no indication of an underlying disability regarding the irregular heartbeat or that the liver disorder is related to service, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.
 
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Facts and Analysis

A.  Sleep Apnea and Narcolepsy

The Veteran contends that he has sleep apnea and narcolepsy related to his military service.

The STRs are negative for any findings of treatment for or diagnosis of sleep apnea or narcolepsy.  An April 1999 medical record notes that the Veteran had a sleep disturbance problem for five years (though the problem was that he could not sleep, not that he slept too much).  A March 2005 post-deployment health assessment shows the Veteran complained that during deployment he had started to feel tired even after sleeping, and continued to feel that way.  However, on the April 2005 retirement physical, the Veteran checked the box "no" for any history of or current problems with frequent trouble sleeping.

After service, a May 2006 private treatment record notes that the Veteran had periods of sleep apnea.  An August 2006 private overnight polysomnography study shows that he answered affirmatively on the narcolepsy screening questionnaire, and a multiple sleep latency study was recommended.  A subsequent multiple sleep latency study was noted to be most suggestive of narcolepsy.  

An October 2006 private treatment record shows the Veteran stated that he had come back from Iraq in March 2005 and since that time he had been experiencing a lot of problems with his sleep, not only at night but also during the daytime.  He would fall asleep pretty fast without any problems, but during sleep he had been observed to toss and turn all the time and looked quite fidgety.  He also snored loudly during sleep and sometimes his snoring would wake him up from sleep.  His wife had observed that he would slowly go into shallow breathing and sometimes would come to a pause completely.  He felt tired and lethargic in the morning and would doze off easily.  He denied any episodes of hallucinations when he fell asleep or when he woke up from sleep.  The impression was that the Veteran's history of excessive daytime sleepiness with easy dozing off and an abnormal sleep study with a very short sleep latency was highly characteristic for narcolepsy, although he did not have other features such as hynagogic or hypnopompic hallucinations or cataplexy.  Clinically, his sleep pattern at night was suggestive of obstructive sleep apnea but the sleep study was not in favor of that.  It was noted that if he continued to snore and have breathing problems a repeat polysomnogram would be ordered.

In December 2006, the Veteran was seen again continuing to complain of severe problems at night.  His sleep was interrupted.  He snored excessively, and even the people in the room next door could hear him snore.  He also had frequent apneic spells.  When he woke up in the morning he felt tired as if he did not get enough rest, which affected his concentration and memory.  The recommendation was that he be further evaluated for a sleep study. 

A January 2007 private diagnostic polysomnography report shows an impression of excessive sleepiness suggestive of narcolepsy.

A January 2007 VA examination report shows the Veteran reported having daytime hypersomnolence over the last six to seven months, about two to three episodes per week.  The Veteran stated that he had been unable to drive, as on numerous occasions he would catch himself in the rough off the side of the road, which would immediately waken him and allow him to avoid an accident.  He also described examples of falling sleep listening to a lecture or when in a monotonous activity such as watching television or driving.  At work he was able to maintain his alertness through activity and stimulation.  He indicated that he was able to "see shadows" akin to movement out of the corner of his eye at night when he wakened from sleeping; but no formed hallucinations were reported other than the shadows.  He also reported that his wife routinely felt compelled to shake him awake, as he was a heavy snorer and would often stop breathing.  It was noted that the Veteran had undergone an evaluation for sleep apnea but that because he could not fall asleep they had given him a sleeping pill, which the examiner noted invalidated the results of the study.  It was noted that he had a repeat sleep apnea study pending in a few weeks.  

The Veteran had another "M-SLOT" test revealing early rapid eye movement (REM) onset sleep on two occasions, which had been interpreted as being consistent with narcolepsy.  The VA examiner took exception to this claim, as studies had demonstrated that patients with depression can similarly have early onset REM episodes and that these findings are not diagnostic of narcolepsy as might be inferred from the study.  The Veteran had symptoms associated with posttraumatic stress disorder (PTSD) noted in his records, and the examiner determined that the multiple nocturnal awakenings suggested that he might have ongoing depression at that time.

The examiner found that the Veteran clearly defined hypersomnolence but that the episodes did not have a characteristic of irresistible sleep attacks that are typically associated with narcolepsy.  The Veteran stated that as long as he stayed active he could avoid sleep.  The examiner also noted that there were multiple confounding factors which could reasonably lead to excessive daytime sleepiness, to include impaired sleep at night.  His sleep was first impaired in association with his PTSD, which caused multiple nocturnal awakenings associated with unpleasant dreams, which prevented return to sleep for prolonged periods of time.  Furthermore, when he did sleep his sleep had been characterized as being associated with sleep apnea, according to his wife's observations.  And yet another confounding variable was the use of medications for his psychiatric symptomatology, which were sedating, by his report.  The examiner found that all three of these problems did not allow for a diagnosis of narcolepsy.  The examiner did not believe that the nocturnal episodes of "movement out of the corner of the eye" constituted either hypnagogic or hypnopompic hallucinations.  The examiner further noted that the Veteran denied sleep paralysis and indicated what might appear to be mild cataplexy with strong emotion.  

In June 2007, the Veteran underwent another split-night polysomnography study at a private facility.  The impression showed that findings were consistent with a diagnosis of mild obstructive sleep apnea syndrome; and narcolepsy without cataplexy.  He was prescribed a nasal continuous positive airway pressure (CPAP) device.

A December 2008 VA treatment record notes a finding of obstructive sleep apnea.  A February 2009 VA sleep study record also shows the Veteran was re-evaluated for his CPAP machine.

Upon review of the pertinent information of record, the Board finds that the evidence is equally-balanced in terms of whether or not the Veteran has sleep apnea and narcolepsy related to his military service.

The STRs note the Veteran's complaints of sleep impairment after his return from deployment to Iraq.  The Veteran also reported on VA treatment records after service that he had continued to have sleep problems since his return from Iraq in March 2005.  

The Veteran's assertions that he has had sleep impairment since service are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's statements with respect to his sleep impairment are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently reported sleep problems since service, and has not made any significantly contradictory statements.  Thus, the Veteran's lay statements with respect to his complaints of sleep impairment are deemed credible and provide probative evidence of chronic symptomatology of sleep impairment since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence in this case is in conflict with respect to whether or not the Veteran has narcolepsy and sleep apnea.  There are no diagnoses shown of either narcolepsy or sleep apnea in service.  However, as noted, the Veteran's competent and credible complaints of sleep impairment establish chronic symptomatology since service.  The January 2007 VA examiner found that the Veteran did not have narcolepsy, noting that his symptoms were inconsistent with narcolepsy and that his psychiatric problems also were associated with sleep impairment.  The examiner also noted that the previous sleep study showing sleep apnea was invalidated by the fact that the Veteran was given a sleeping pill.  The Board notes that the Veteran is service connected for PTSD.  Thus, a determination that his sleep impairment was related to that disability would not cause the Veteran's claim to fail.  VA psychiatric records dated in June 2008 and March 2009 also note that the Veteran's PTSD was associated with sleep impairment.  However, the Veteran also underwent multiple private sleep studies, which showed that he had narcolepsy (as well as sleep apnea).  These reports also were conducted by medical professionals, who determined that the symptoms described and the clinical findings were consistent with both obstructive sleep apnea and narcolepsy.  Moreover, the subsequent studies were not shown to involve any administration of a sleeping pill prior to the study.  Thus, there is no reason shown to value these reports any less than the VA examiner's opinion that the Veteran did not have narcolepsy and/or sleep apnea.  Therefore, with all due respect for the differing opinions of the medical providers and examiners in this case, the Board will resolve reasonable doubt in the Veteran's favor as to whether he has a current diagnosis of narcolepsy and obstructive sleep apnea.

In further weighing the Veteran's complaints of sleep impairment in service and his statements regarding chronicity of symptomatology since his return from Iraq in March 2005, as well as the competent and probative current diagnoses of sleep apnea and narcolepsy, the Board finds that the evidence is relatively equally balanced in terms of whether he has sleep apnea and narcolepsy related to his military service, and, as above, will resolve this reasonable doubt as to nexus to service in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for sleep apnea and narcolepsy is warranted.

B.  Irregular Heartbeat

Initially, the Board notes that the Veteran has already been service connected for hypertension.  Thus, that disability will not be addressed by the Board in the present decision.  The STRs show the Veteran had a possible myocardial infarction in January 1999.  He also was seen on an emergency basis in August 2002 for complaints of chest pain.  However, this was found to be inconsistent with a cardiac disability.  At the April 2005 Army retirement physical, sinus bradycardia was noted, with a normal electrocardiogram (EKG or ECG).

After service, private treatment records show a finding of cardiac arrhythmia and an abnormal ECG in May 2006.  In June 2006, it was noted that the Veteran had a normal myocardial perfusion report and an extremely low probability of coronary artery disease.

In reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's irregular heartbeat claim. 

Although he was shown to have sinus bradycardia in service and cardiac arrhythmia after service, the professional medical evidence of record does not indicate that having an irregular heartbeat is a disability, only that it is a physical symptom.  The treatment records do not show any underlying cardiac diagnosis to account for an irregular heartbeat; nor has the Veteran complained of signs or symptoms of an underlying cardiac diagnosis.

Moreover, continuity of the claimed "disability" since service has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, supra.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.  

In the present case, an irregular heartbeat is a clinical finding and, although it may be susceptible of lay observation, as noted above, the Veteran has not been treated for any underlying cardiac disability to account for his irregular heartbeat, and there are no competent opinions of record that any claimed cardiac disability is related to service.  Since the Veteran has not had symptoms of a cardiac disability at any time since service (other than his hypertension, which is already service connected), there cannot have been continuity of symptomatology since his release from active duty.  See 38 C.F.R. § 3.303(b).

In addition, there is no medical evidence of record showing any present disability related to the irregular heartbeat.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  A laboratory finding is not, in and of itself, an actual disability for which VA compensation benefits are payable.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that findings such as elevated blood cholesterol readings are actually laboratory test results and not, in and of themselves, disabilities.  There is no competent evidence that the Veteran has underlying disability due to his irregular heartbeat, and as such this alone is not a "disability" for VA compensation benefits purposes.  

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

Because the preponderance of the evidence is against the claim of service connection for an irregular heartbeat, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

C.  Liver Disorder

The Veteran also seeks service connection for a liver disorder.  Specifically, he contends that he had a liver disorder in service and that the Army must have missed it.

The STRs are negative for any findings of a liver disorder.  The April 2005 retirement physical does not show any relevant abnormal clinical findings.

One year after service, an October 2006 private treatment record shows the Veteran had marked fatty infiltrates of the liver.  He had a hepatitis panel for A, B, and C, which was negative.  The assessment was nonalcoholic steatohepatitis.

In reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's liver disorder claim.  As previously mentioned, the STRs are negative for any findings of a liver disorder, and he did not have any symptomatology that was found to be associated with a liver disorder in service.  On his retirement physical the Veteran checked the "yes" box for stomach, liver, intestinal trouble, or ulcer, but later specified that he was contending he had the beginning of an ulcer; he did not report any problems with his liver.  

Even though the Veteran contends that the Army must have missed his liver disorder in service, he was seen on multiple occasions for treatment during his military career, and at no time were any abnormal liver function studies shown, nor were there noted to be any signs or symptoms of a liver disorder.  After his retirement from active duty service in October 2005, there is no mention of any diagnosis of a liver disorder until one year later.  Continuity of a liver disorder in the year after service before the diagnosis also has not been supported by the evidence, including any statements by the Veteran.  

As noted above, the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, supra.  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, supra, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, supra (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, supra.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  

In the present case, symptoms associated with his liver disorder are found to be capable of lay observation, and thus any statements in this regard constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the STRs show no evidence of a diagnosis of a liver disorder, and following service a liver disorder was not diagnosed until more than one year after the Veteran's retirement. 

The Veteran may be sincere in his beliefs, but in light of the above factors any current statements to the effect that he has experienced continuous liver disorder symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment at any time following his military retirement is more probative than his current recollection as to symptoms experienced in the past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating his current liver disorder to service.  Accordingly, an association between the claimed liver disorder and service is not established by either the competent evidence or the Veteran's own statements.

In summary, there is no objective evidence supporting a finding that that the Veteran's liver disorder was caused by, or arose in, military service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, diagnosing a liver disorder requires specialized expertise, not lay opinions.  

Because the preponderance of the evidence is against the claim for service connection for a liver disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

Entitlement to service connection for sleep apnea and narcolepsy is granted.

Entitlement to service connection for irregular heart beat is denied.

Entitlement to service connection for a liver disorder is denied.


REMAND

The law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.


The applicable criteria for evaluating diabetes mellitus are found in Diagnostic Code (DC) 7913, which falls under the Schedule of Ratings for the endocrine system, found in 38 C.F.R. § 4.119.  Under DC 7913, which specifically addresses evaluation of diabetes mellitus, a 10 percent evaluation is assigned where the disorder is manageable by a restricted diet only.  A 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The Veteran contends that he has diabetes mellitus type II as a result of his military service.  The STRs are negative for any findings of diabetes or symptoms or signs of diabetes.  The April 2005 retirement physical does not mention any symptoms, signs, or diagnoses of diabetes.  

After service, the Veteran underwent a three-hour glucose tolerance test in October 2006.  The fasting glucose reading was 109 mg/dL; the one-hour glucose reading was 144 mg/dL; the two-hour glucose reading was 114 mg/dL; and the three-hour glucose reading was 98 mg/dL.  It was noted that the values must be interpreted by the ordering physician, since the use of the oral glucose tolerance test was not recommended for routine clinical use in the diagnosis of diabetes mellitus.  However, there is no subsequent note from the ordering physician.  

A separate October 2006 private treatment record (a consultation by S.K.. M.D., for narcolepsy) shows the Veteran had a past medical history of "Diet-controlled diabetes".  A June 2007 private treatment record (at the Georgetown Sleep Center) also shows that the Veteran's past medical history was "significant for . . . diabetes mellitus".  There were no laboratory studies included with these findings.  

The vital question as to this issue is whether the Veteran is shown to have diabetes mellitus which either arose in service or was manifested to at least a 10 percent degree of disability within one year after his retirement from service, so as to fall within the purview of the presumption for service connection for diabetes.  See 38 C.F.R. § 3.309(a).  If so, a second question would be whether there is any affirmative evidence to the contrary in rebuttal of the presumed relationship between the diabetes and service, i.e., a non-service-related intercurrent cause for the diabetes, as contemplated under 38 C.F.R. § 3.307(d). 

In view of the foregoing, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any medical providers by whom he has been seen for complaints or treatment of diabetes mellitus since his retirement from service, other than the October 2006 and June 2007 private treatment visits described above.  With appropriate authorization as necessary, obtain any such identified records and associate them with the claims file.  

2.  Thereafter, schedule an examination by an endocrinologist, to determine whether the Veteran has diabetes mellitus (whether type I or type II) and to identify the cause and/or etiology of the condition.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the examiner should be performed and the results noted in the examination report. 

a.  If the Veteran has diabetes mellitus, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is either causally or etiologically related to the Veteran's active military service or was manifested to a degree of 10 percent disability within one year after his retirement from service; OR whether such relationship to service or first-post-service-year manifestation is unlikely (i.e., less than a 50 percent probability).

b.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  Note: A rationale must be provided for any opinions expressed, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the remanded claim de novo.  If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


